DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed on 01/18/2021 has been entered. Claims 1, 4-5, and 20-21 have been amended and Claims 2-3, 6-17, 19, 24-31, 33-36 and 42-43 have been canceled. Thus, Claims 1, 4-5, 18, 20-23, 32, 37-40 and 44 are currently pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claim(s) 1, 4-5, 18, 20-23, 32 and 37-41, drawn to a process for dehydrohalogenating a hydrohaloalkane or for the preparation of 1234yf.
Group II, claim(s) 44, drawn to a reaction zone.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an adiabatic reaction zone comprising two serially connected adiabatic reactors and having a heat exchanger disposed in sequence and in fluid communication between each two reactors in series, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent application publication number US2011/0083955A1 (US’955, cited in IDS 01/18/2021).  US’955 teaches in [0049] a series of adiabatic reactors with at least one intercooler operatively disposed relative thereto.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

1.
    PNG
    media_image1.png
    31
    553
    media_image1.png
    Greyscale

2. 
    PNG
    media_image2.png
    33
    571
    media_image2.png
    Greyscale

3. 
    PNG
    media_image3.png
    58
    590
    media_image3.png
    Greyscale

4. 
    PNG
    media_image4.png
    56
    611
    media_image4.png
    Greyscale

5. 
    PNG
    media_image5.png
    54
    606
    media_image5.png
    Greyscale

6. 
    PNG
    media_image6.png
    53
    612
    media_image6.png
    Greyscale

7. 
    PNG
    media_image7.png
    30
    576
    media_image7.png
    Greyscale

8. 
    PNG
    media_image8.png
    29
    573
    media_image8.png
    Greyscale


 NOTE: 
In the event Applicant non-elects 
    PNG
    media_image1.png
    31
    553
    media_image1.png
    Greyscale
 Claims 37-41 will also be withdrawn from further consideration since they are drawn to dehydrochlorinating 244bb (equivalent to the hydrohalopropane CF3CFClCH3 of the specie) to obtain 1234yf (equivalent to halopropene CF3CF=CH2 of the specie).


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions require a different field of search including searching different classes/subclasses and search strategies/queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622